PUBLISH

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 97-2360
                    _________________________
              D. C. Docket Nos. 96-0072-CIV-FTM-17D
                                96-0115-CIV-FTM-17D

JANET JACKSON, DELOIS EVANS,

                                                Plaintiff-Appellees,

                               versus

MOTEL 6 MULTIPURPOSE, INC.; MOTEL 6 G.P., INC.;
MOTEL 6 OPERATING L.P.; IBL LIMITED, INC., d.b.a.
Motel 6; ACCOR S.A.;

                                           Defendants-Appellants.
_________________________________________________________________

MARIO PETACCIA; BRENDA HATCHER; TANYA CHARLES;
CHERVON SCREEN; JENNIFER BETHEL; JAMES STERNS;
PITRELL LAMBERT-BROWN; KARL BALDWIN;
MARCIAN KILLSNIGHT, for themselves and all
others similarly situated,

                                             Plaintiffs-Appellees,

                               versus

MOTEL 6 G.P., INC.; MOTEL 6 OPERATING L.P.
d.b.a. Motel 6,
                                             Defendants-Appellants.

                   ---------------------------
       Appeal from the United States District Court for the
                    Middle District of Florida
                   --------------------------
                       (December 10, 1997)

Before TJOFLAT, BIRCH and MARCUS*, Circuit Judges.

____________________
*Honorable Stanley Marcus was a U.S. District Judge of the
Southern District of Florida sitting by designation as a member
of this panel when this appeal was argued and taken under
submission. On November 24, 1997 he took the oath of office as a
United States Circuit Judge of the Eleventh Circuit.

TJOFLAT, Circuit Judge:


     Motel 6 Multipurpose, Inc. (“Motel 6") seeks a writ of

mandamus1 vacating a district court order, issued on February 21,

1997, authorizing the plaintiffs in two consolidated race

discrimination cases to advertise their allegations to the public

at large and to communicate with current and former Motel 6

employees through mass mailings.       Motel 6 also requests that the

writ direct the district court to decertify one of the two

putative classes.   We conclude that the district court’s February

21 order constitutes an abuse of discretion, and that the

challenged class was erroneously certified.      We therefore grant

the petition and issue the writ.



                                I.

     Motel 6 owns and operates over 750 motels across the United

States.   The instant petition for mandamus arises from two

consolidated cases alleging that Motel 6 has a nationwide

practice or policy of discriminating against its customers and

its employees on the basis of race.      In the first case, five

Motel 6 patrons (“the Jackson plaintiffs”) claim that Motel 6
unlawfully discriminated against them on the basis of their race.

They claim that they were either denied accommodations at a Motel



     1
      Writs of mandamus are issued pursuant to the All Writs
Act, 28 U.S.C. § 1651(a) (1994).

                                   2
6 motel or provided substandard accommodations pursuant to an

alleged nationwide Motel 6 practice or policy of (1) refusing to

rent otherwise vacant rooms to blacks and other non-white

persons, (2) segregating black patrons and other non-white

patrons from white patrons within a single facility, and (3)

providing substandard housekeeping and other services to black

patrons and other non-white patrons as compared to white patrons.

Two of the five named plaintiffs allege that they were denied

rooms at the same motel; the remaining three named plaintiffs

each allege that they were subjected to discriminatory treatment

at three separate other motels.   The Jackson plaintiffs seek, on

behalf of themselves and similarly situtated patrons of Motel 6,

injunctive relief and money damages under Title II of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000a et seq.,2 and under 42

U.S.C. § 1981.3

     2
         Section 2000a reads, in pertinent part:

     § 2000a. Prohibition against discrimination or
     segregation in places of public accommodation

     (a) Equal access

     All persons shall be entitled to the full and equal
     enjoyment of the goods, services, facilities,
     privileges, advantages, and accommodations of any place
     of public accommodation, as defined in this section,
     without discrimination or segregation on the ground of
     race, color, religion, or national origin.

42 U.S.C. § 2000a (1994).
     3
         Section 1981 in its entirety reads:

     § 1981. Equal rights under the law

     (a) Statement of equal rights

                                  3
     In the second case, five former Motel 6 employees (“the

Petaccia plaintiffs”) claim that, as Motel 6 employees, they were

required to discriminate against black and other non-white

patrons, that Motel 6 retaliated against them when they refused

to do so, and that Motel 6's discrimination against blacks and

other non-whites created a “hostile work environment.”   The

Petaccia plaintiffs seek, on behalf of themselves and all Motel 6

employees who have been required to work in the alleged hostile

environment, injunctive relief and money damages under § 1981 and

the retaliation provision of Title II.4

      All persons within the jurisdiction of the United
     States shall have the same right in every State and
     Territory to make and enforce contracts, to sue, be
     parties, give evidence, and to the full and equal
     benefit of all laws and proceedings for the security of
     persons and property as is enjoyed by white citizens,
     and shall be subject to like punishment, pains,
     penalties, taxes, licenses, and exactions of every
     kind, and to no other.

     (b) "Make and enforce contracts" defined

      For purposes of this section, the term "make and
     enforce contracts" includes the making, performance,
     modification, and termination of contracts, and the
     enjoyment of all benefits, privileges, terms, and
     conditions of the contractual relationship.

     (c) Protection against impairment

      The rights protected by this section are protected
     against impairment by nongovernmental discrimination
     and impairment under color of State law.


42 U.S.C. § 1981 (1994).

     4
       That provision, 42 U.S.C. § 2000a-2, provides in relevant
part that


                                4
     After the cases were consolidated, the plaintiffs moved for

an order allowing them relief from the Middle District of

Florida's Local Rule 4.04(e), which provides that

     [i]n every case sought to be maintained by any party as
     a class action, all parties thereto and their counsel
     are hereby forbidden, directly or indirectly, orally or
     in writing, to communicate concerning such actions with
     any potential or actual class member, not a formal
     party to the case, without approval by the Court.


The district court granted relief from Local Rule 4.04(e) in a

February 21, 1997, order that authorized the plaintiffs to:

     1) establish a 1-800 number to which potential class
     members may call;

     2) publish notices of the ongoing litigation in
     publications nationwide and solicit information about
     potential class members and their alleged experiences
     with discrimination at Motel 6 motels;

     3) respond to requests for information from those who
     respond to the advertisements or call the 1-800 number;

     4) distribute mass mailings to Motel 6 employees
     soliciting information regarding the plaintiffs'
     allegations of discrimination at Motel 6 motels; and

     5) further communicate ex parte with any “persons who
     may have knowledge of” the alleged discrimination,
     except for current Motel 6 management or supervisory
     employees.

The district court entered this order allowing communication with

potential class members even though it had not yet ruled on

     [n]o person shall . . . intimidate, threaten, or
     coerce, or attempt to intimidate, threaten, or coerce
     any person with the purpose of interfering with any
     right or privilege secured by section 2000a or 2000a-1
     of this title . . . .

42 U.S.C. § 2000a-2 (1994). As we discuss infra, the Petaccia
plaintiffs do not have standing to bring a claim for injunctive
relief under this section.

                                5
either the Jackson plaintiffs' or the Petaccia plaintiffs'

motions for class certification.5

     Motel 6 then moved the lower court for a stay of the

communications order pending appeal; that motion was denied. See

Jackson v. Motel 6 Multipurposes, Inc., 172 F.R.D. 469 (M.D. Fla.

1997).   Motel 6 then appealed the denial of the motion for a stay

and filed a petition for a writ of mandamus, on the ground that

the lower court had misapplied the controlling precedents of

Bernard v. Gulf Oil Co., 619 F.2d 459 (5th Cir. 1980) (en banc)6
and Gulf Oil Co. v. Bernard, 452 U.S. 89 (1981).   This court

declined to stay the discovery order on appeal and denied the

petition for mandamus.   On May 1, 1997, Motel 6 requested a stay

of the order from the Supreme Court.   On May 2, Circuit Justice

Kennedy denied that request.

     On August 15, 1997, the district court certified the Jackson

     5
        The district court noted that the plaintiffs' assertions
that they needed to communicate with potential class members in
order to build an adequate record for class certification were
“highly suspect[,] in light of the fact that the plaintiffs ha[d]
long since filed their motions for class certification.” The
court nonetheless granted the motion allowing communication with
potential class members, in light of, inter alia, “the
potentially large size of the class . . . the serious allegations
of racial discrimination, [and] the plaintiffs' need to
effectively prepare for trial.” We agree that the allegations of
discrimination are serious and that the plaintiffs need
effectively to prepare for what will no doubt be a fairly
complicated trial. Because we hold that the putative Jackson
class cannot be certified, however, see infra part II, the
Jackson plaintiffs will need to prepare for trial of only their
own claims, serious as those claims may be.
     6
       In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc), this court adopted as binding precedent all
decisions of the former Fifth Circuit handed down prior to
October 1, 1981.

                                 6
plaintiffs as class representatives and referred the question of

certification of the Petaccia plaintiffs to a magistrate judge

for further consideration.

     Motel 6 now petitions for mandamus again, arguing that the

communications order was an abuse of discretion ab initio, and

also that because the Jackson plaintiffs cannot properly be

certified as class representatives, that portion of the

communications order allowing the Jackson plaintiffs to advertise

their allegations nationwide and to communicate with current and

former Motel 6 employees is entirely unnecessary and an abuse of

the district court's discretion.7   We agree that the

     7
        The plaintiffs argue that the law of the case doctrine
prevents us from hearing this second petition for mandamus
relief. The law of the case doctrine provides that an appellate
court's decision of a legal issue must be followed in all
subsequent trial or intermediate appellate proceedings in the
same case, see DeLong Equip. Co. v. Washington Mills Electro
Minerals Corp., 990 F.2d 1186, 1196 (11th Cir. 1993), unless “(1)
a subsequent trial produces substantially different evidence, (2)
controlling authority has since made a contrary decision of law
applicable to [the contested] issue, or (3) the prior decision
was clearly erroneous and would work manifest injustice.” Barber
v. International Bhd. of Boilermakers, Dist. Lodge # 57, 841 F.2d
1067, 1072 (11th Cir. 1988). In order for the law of the case
doctrine to apply, however, the issue contested on the latter
appeal must be the same issue that was contested on and decided
by the former appeal. See Lawson v. Singletary, 85 F.3d 502,
512-13 (11th Cir. 1996) (concluding that law of the case doctrine
did not preclude later appeal where, inter alia, the focus of the
former appeal was on a different issue). In the instant case,
Motel 6 first petitioned for mandamus on the ground that the
lower court had misapplied the controlling precedents of Bernard
v. Gulf Oil Co. and Gulf Oil Co. v. Bernard in deciding to grant
relief from Local Rule 4.04(e). The instant petition proffers a
wholly different ground for relief: that the district court's
August 15 decision to certify the Jackson class was clearly
erroneous and that the authorization of class communications by
the Jackson plaintiffs was therefore an abuse of discretion.
Because the petition before us now rests on a different ground
than the first petition, the law of the case doctrine does not

                                7
communications order was an abuse of discretion from the

beginning, and we agree that the Jackson class was erroneously

certified.     We therefore grant the writ and direct the district

court to decertify the Jackson class and to strike that portion

of its February 21 order allowing the Jackson plaintiffs to

communicate with putative class members.     We also conclude that

the February 21 order constitutes an abuse of discretion insofar

as it authorizes the Petaccia plaintiffs to advertise their

claims nationwide and conduct mass mailings to Motel 6 employees.

We therefore also direct the district court to vacate the

communications order insofar as it applies to the Petaccia
plaintiffs.8



                                  II.

     In In re Estelle, 516 F.2d 480 (5th Cir. 1975), we outlined

the purview of mandamus:

          The Writs of Mandamus and Prohibition are granted
     sparingly. Such writs are reserved for really
     extraordinary cases, and should be issued only when the
     right to such relief is clear and indisputable. To
     some extent they are supervisory in nature and are used
     to confine an inferior court to a lawful exercise of
     its prescribed jurisdiction or to compel it to exercise
     its authority when it is its duty to do so. They are
     not to be used as a substitute for appeal, or to
     control the decision of the trial court in
     discretionary matters.


preclude our consideration of the instant petition.
     8
       We thus direct the district court to vacate the February
21 order in its entirety. For clarity’s sake, however, we will
proceed to discuss the two cases separately, and will refer to
those “portions” of the communications order that are at issue in
each case.

                                   8
          The Writ is thus a drastic remedy, that must not
     be used to regulate the trial court's judgment in
     matters properly left to its sound discretion, but that
     may be available to confine the lower court to the
     sphere of its discretionary power.


Id. at 483 (internal citations and quotations omitted).    We may

issue the writ “only in drastic situations, when no other

adequate means are available to remedy a clear usurpation of

power or abuse of discretion.”   In re Temple, 851 F.2d 1269, 1271

(11th Cir. 1988).

     We hold that the instant petition warrants the issuance of

mandamus because the district court's order allowing the

plaintiffs to communicate with potential class members was an

abuse of discretion.   The communications order was entered months

prior to any decision regarding whether either of the two

proposed classes would in fact be certified.   While we cannot say

that orders authorizing communication with potential class

members may never precede class certification, district courts

must strive to avoid authorizing injurious class communications

that might later prove unnecessary.   An order authorizing class

communications prior to class certification is likely to be an

abuse of discretion when (1) the communication authorized by the

order is widespread and clearly injurious and (2) a certification

decision is not imminent or it is unlikely that a class will in

fact be certified.   In such circumstances, the danger of abuse

that always attends class communications--the possibility that

plaintiffs might use widespread publication of their claims,

disguised as class communications, to coerce defendants into
                                 9
settlement--is not outweighed by any need for immediate

communications.

     The advertisements and mass mailings allowed by the order at

issue in the instant petition are nationwide in scope and are

surely causing serious and irreparable harm to Motel 6's

reputation and to its relationship with its employees.    “The only

conceivable alternative [to mandamus relief]--inevitable reversal

by this court after the defendants have been forced to endure

full discovery, full litigation, and a full trial--is scarcely

adequate” to redress this injury.    In re Cooper, 971 F.2d 640,

641 (11th Cir. 1992) (internal quotations omitted).   Moreover,

the order was entered almost six months prior to the court's

decision to certify the Jackson class and to refer the Petaccia

plaintiffs' motion for class certification to a magistrate judge.

(The Petaccia plaintiffs’ motion for class certification is still

pending.)   Most important, the Jackson plaintiffs clearly could

not properly be certified as class representatives.



                                A.

     The Supreme Court has noted that,

     [though] racial discrimination is by definition class
     discrimination[, . . .] the allegation that such
     discrimination has occurred neither determines whether
     a class action may be maintained in accordance with
     Rule 23 nor defines the class that may be certified.
     Conceptually, there is a wide gap between (a) an
     individual's claim that he has been [discriminated
     against on the basis of race], and his otherwise
     unsupported allegation that [the defendant] has a
     policy of discrimination, and (b) the existence of a
     class of persons who have suffered the same injury as
     that individual, such that the individual's claim and
                                10
     the class claims will share common questions of law or
     fact.


General Tel. Co. of the Southwest v. Falcon, 457 U.S. 147, 156,

102 S.Ct. 2364, 2370, 72 L.Ed.2d 740 (1982) (footnotes omitted).

The putative Jackson class is not certifiable because it fails

the predominance requirement of Federal Rule of Civil Procedure

23(b)(3).

     A class action may be maintained only when it satisfies all

the requirements of Fed. R. Civ. P. 23(a)9 and at least one of

the alternative requirements of Rule 23(b).10    The only one of

     9
          Rule 23(a) in its entirety provides that

     [o]ne or more members of a class may sue or be sued on
     behalf of all only if (1) the class is so numerous that
     joinder of all members is impracticable, (2) there are
     questions of law or fact common to the class, (3) the
     claims or defenses of the representative parties are
     typical of the claims or defenses of the class, and (4)
     the representative parties will fairly and adequately
     protect the interests of the class.

     10
          Rule 23(b) in its entirety provides:

     Class Actions Maintainable. An action may be
     maintained as a class action if the prerequisites of
     subdivision (a) are satisfied, and in addition:

            (1) the prosecution of separate actions by or
            against individual members of the class would
            create a risk of

                 (A) inconsistent or varying adjudications
                 with respect to individual members of the
                 class which would establish incompatible
                 standards of conduct for the party opposing
                 the class, or
                 (B) adjudications with respect to individual
                 members of the class which would as a
                 practical matter be dispositive of the
                 interests of the other members not parties to

                                  11
Rule 23's alternatives that is arguably fulfilled by the Jackson

plaintiffs' claims is that found in Rule 23(b)(3), which provides

that

       [a]n action may be maintained as a class action if the
       prerequisites of subdivision (a) are satisfied, and in
       addition . . .

       (3) the court finds that the questions of law or fact
       common to the class predominate over any questions
       affecting only individual members, and that a class
       action is superior to other available methods for the
       fair and efficient adjudication of the controversy.

Fed. R. Civ. P. 23(b)(3).    “In other words, 'the issues in the

                 the adjudications or substantially impair or
                 impede their ability to protect their
                 interests; or

            (2) the party opposing the class has acted or
            refused to act on grounds generally applicable to
            the class, thereby making appropriate final
            injunctive relief or corresponding declaratory
            relief with respect to the class as a whole; or

            (3) the court finds that the questions of law or
            fact common to the class predominate over any
            questions affecting only individual members, and
            that a class action is superior to other available
            methods for the fair and efficient adjudication of
            the controversy. The matters pertinent to the
            findings include: (A) the interest of members of
            the class in individually controlling the
            prosecution or defense of separate actions; (B)
            the extent and nature of any litigation concerning
            the controversy already commenced by or against
            members of the class; (C) the desirability or
            undesirability of concentrating the litigation of
            the claims in the particular forum; (D) the
            difficulties likely to be encountered in the
            management of a class action.

Fed. R. Civ. P. 23(b). For the reasons recited in the text, in
considering the factors listed in Rule 23(b)(3), we find that
management of the Jackson class action would involve overwhelming
difficulties, and that concentration of the highly case-specific
claims of dozens or hundreds of plaintiffs from around the
country in the Middle District of Florida would be undesirable.

                                 12
class action that are subject to generalized proof, and thus

applicable to the class as a whole, must predominate over those

issues that are subject only to individualized proof.'”    Kerr v.

City of West Palm Beach, 875 F.2d 1546, 1557-58 (11th Cir. 1989),

quoting Nichols v. Mobile Bd. of Realtors, Inc., 675 F.2d 671,

676 (5th Cir. Unit B 1982).11   The predominance inquiry focuses

on “the legal or factual questions that qualify each class

member's case as a genuine controversy,” and is “far more

demanding” than Rule 23(a)'s commonality requirement.     Amchem
Prods., Inc. v. Windsor, --- U.S. ---, ---, 117 S.Ct. 2231, 2249-

50, 138 L.Ed.2d 689 (1997).

     The Jackson plaintiffs have argued that the issue common to

the claims of all the named plaintiffs and all putative class

members--whether Motel 6 has a practice or policy of

discriminating against patrons and employees on the basis of

race--predominates over all the legal and factual issues that

will attend various plaintiffs' and class members' individual

claims.   The district court agreed, on the ground that “forum-by-

forum resolution of each and every issue in this case . . . would

be far less efficient, cost-effective, and uniform than class

resolution.”   Rule 23(b)(3), however, imposes two additional
requirements, and increased efficiency is only one of them.

Predominance is the other, and the single common issue in the


     11
        In Stein v. Reynolds Securities, Inc., 667 F.2d 33 (11th
Cir. 1982), this court adopted as binding precedent all decisions
of Unit B of the former Fifth Circuit handed down after September
30, 1981.

                                 13
Jackson case--whether Motel 6 has a practice or policy of

discrimination--is not rendered predominant over all the other

issues that will attend the Jackson plaintiffs' claims by the

fact that class treatment of these claims may be more efficient

and uniform than case-by-case adjudication.12   Instead, “as a

practical matter, the resolution of this overarching common issue

breaks down into an unmanageable variety of individual legal and

factual issues.”   Andrews v. American Tel. & Tel. Co., 95 F.3d

1014, 1023 (11th Cir. 1996) (citation omitted).

     The Jackson plaintiffs' claims will require distinctly case-
specific inquiries into the facts surrounding each alleged

incident of discrimination.   The issues that must be addressed

include not only whether a particular plaintiff was denied a room

or was rented a substandard room, but also whether there were any

rooms vacant when that plaintiff inquired; whether the plaintiff

had reservations; whether unclean rooms were rented to the

plaintiff for reasons having nothing to do with the plaintiff's

race; whether the plaintiff, at the time that he requested a

     12
        The predominance and efficiency criteria are of course
intertwined. Where there are predominant issues of law or fact,
resolution of those issues in one proceeding efficiently resolves
those issues with regard to all claimants in the class. Where
there are no predominant issues of law or fact, however--as in
the instant case--class treatment would be either singularly
inefficient, as one court attempts to resolve diverse claims from
around the country in its own courtroom, or unjust, as the
various factual and legal nuances of particular claims are lost
in the press to clear the lone court's docket. We therefore
disagree with the district court's conclusion that class
treatment of the Jackson plaintiffs' claims would be more
efficient than case-by-case adjudication, as well as with the
court's conclusion that the issue of a discriminatory practice or
policy is predominant.

                                14
room, exhibited any non-racial characteristics legitimately

counseling against renting him a room; and so on.   Even more

variegated issues would certainly be present in the claims of

hundreds or even thousands of members of an improperly certified

class.    Furthermore, even factual issues that are common to many

of the Jackson plaintiffs -- such as whether any rooms were in

fact available when a particular plaintiff inquired -- will

require highly case-specific determinations at trial.   These

issues are clearly predominant over the only issue arguably

common to the class--whether Motel 6 has a practice or policy of

racial discrimination.   Indeed, we expect that most, if not all,

of the plaintiffs' claims will stand or fall, not on the answer

to the question whether Motel 6 has a practice or policy of

racial discrimination, but on the resolution of these highly

case-specific factual issues.13

     13
        As the district court noted in its order certifying the
Jackson class, each plaintiff will need to establish that (1) a
Motel 6 employee denied him a room (or rented him a substandard
room) on the basis of his race and either (2) that that employee
had the general authority to rent motel rooms or (3) that that
employee was acting in accordance with a Motel 6 policy or
practice of racial discrimination. See, e.g., Woodhouse v. Motel
6 G.P., Inc., 67 F.3d 310 (9th Cir. 1995) (unpublished
disposition). Every named Jackson plaintiff alleges that he or
she was denied a room or rented a substandard room by a Motel 6
employee at the front desk of a Motel 6 motel. We believe it
very probable that all these front-desk employees had the general
authority to rent motel rooms. The question whether Motel 6 has
a practice or policy of racial discrimination will therefore be
irrelevant to all or nearly all of the plaintiffs' claims.
Because proposition (2) will be satisfied--and we expect very
readily satisfied--with regard to all or almost all of the
plaintiffs' claims, the cases may be expected to focus on the
highly case-specific factual inquiries that will establish or
controvert element (1). Those factual inquiries will therefore
be predominant.

                                  15
     This failure of predominance is readily apparent from a

reading of the Jackson plaintiffs' complaint.     We therefore hold

that the district court's certification of the Jackson class was

erroneous as a matter of law and was therefore an abuse of

discretion.   See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,

405, 110 S.Ct. 2447, 2461, 110 L.Ed.2d 359 (1990).    We have in

the past issued mandamus to direct a district court to decertify

an improperly certified class, when the certification of that

class was a clear abuse of discretion.    See, e.g., In re Temple,

851 F.2d 1269.     On the instant petition, we are compelled to do

so again.

     In sum, we hold that the district court abused its

discretion in entering an order allowing communication with

potential class members when the authorized communications would

be nationwide in scope and would cause serious and irreparable

injury to the defendant, when a decision on class certification

was not imminent, and when the proposed Jackson class was clearly
not certifiable.    Under these circumstances, there was no need

for the plaintiffs immediately to begin the highly injurious

publication of their claims authorized by the order--publication

that could and did continue for months, as the court contemplated

the plaintiffs’ motions for class certification.    We therefore

grant Motel 6's petition for mandamus relief and issue the writ,

directing the district court to decertify the Jackson class and

to vacate the portion of its February 21 order that authorizes

preliminary class communications by the Jackson plaintiffs.

                                  16
                                B.

     As noted above, the Petaccia plaintiffs allege that they

were required as part of their employment by Motel 6 to

participate in discrimination against non-white customers, that

they were retaliated against when they refused to do so, and that

Motel 6's discrimination against non-white customers, along with

other instances of discriminatory treatment, created a hostile

work environment at Motel 6 motels around the country.

     The Petaccia plaintiffs' claim for “retaliation” is brought

under 42 U.S.C. §§ 198114 and 2000a-2.15   As an initial matter, we

note that the Petaccia plaintiffs do not have standing to

maintain their claim for retaliation under section 2000a-2.

Section 2000a-2 provides solely for injunctive relief.    See

Newman v. Piggie Park Enters., Inc., 390 U.S. 400, 401-02, 88

S.Ct. 964, 966, 19 L.Ed.2d 1263 (1968); Miller v. Amusement

Enters., Inc., 426 F.2d 534, 538 (5th Cir. 1970).16   The Supreme


     14
          See supra note 3.
     15
          See supra note 4.
     16
        We note also that the Petaccia plaintiffs' claim for
“retaliation” could not proceed under the familiar Title VII
retaliation statute, 42 U.S.C. § 2000e-3(a). That statute
prohibits employers from discriminating against employees who
“oppose[] any. . . unlawful employment practice.” The Petaccia
plaintiffs do not allege that they have been discriminated
against by Motel 6 for opposing an unlawful employment practice,
but that they were discriminated against for opposing an unlawful
practice of discrimination in the provision of public
accommodations. While money damages are available for violations
of section 2000e-3(a), see St. Mary's Honor Center v. Hicks, 509
U.S. 502, 523-24, 113 S.Ct. 2742, 2756, 125 L.Ed.2d 407 (1993),
violations of section 2000a-2 may be remedied only by injunctive
relief, and not by money damages. See Piggie Park, 390 U.S. at

                                17
Court has held that, in order to claim injunctive relief, a

plaintiff must show a “real or immediate threat that the

plaintiff will be wronged again--'a likelihood of substantial and

immediate irreparable injury.'” City of Los Angeles v. Lyons, 461

U.S. 95, 111, 103 S.Ct. 1660, 1670, 75 L.Ed.2d 675 (1983)

(quoting O’Shea v. Littleton, 414 U.S. 488, 502, 94 S.Ct. 669,

679, 38 L.Ed.2d 674 (1974)).   The Petaccia plaintiffs are all

former employees of Motel 6, and allege neither that they will be

discriminated against by Motel 6 in the future nor any facts that

would support such a conclusion.     Thus, the Petaccia plaintiffs
do not have standing to bring their “retaliation” claim under

section 2000a-2.   The Petaccia plaintiffs’ claim for retaliation

may, however, proceed under section 1981(b), which provides for

money damages.   See Pinkard v. Pullman-Standard, 678 F.2d 1211,

1229 n.15 (5th Cir. Unit B, June 10, 1982) (Clark, J., and

Kravitch, J., concurring) (stating that section 1981 prohibits

retaliatory treatment, and citing cases); Mizell v. North Broward

Hosp. Dist., 427 F.2d 468, 472 (5th Cir. 1970) (allowing section

1981 claims for both damages and injunctive relief); see also,
e.g., Caldwell v. National Brewing Co., 443 F.2d 1044, 1046 (5th

Cir. 1971) (allowing section 1981 retaliation claim to proceed

without exhaustion of Title VII administrative remedies);

Patterson v. Augat Wiring Sys., Inc., 944 F.Supp. 1509, 1518-21

(M.D. Ala. 1996) (allowing section 1981 retaliation claims after

passage of Civil Rights Act of 1991 and enactment of section



401-02, 88 S.Ct. at 966.
                                18
1981(b)).

     We assume for the sake of discussion that the Petaccia

plaintiffs have sufficiently stated a cause of action for a

racially hostile work environment under section 1981.17   See,

e.g., Williams v. Carrier Corp., 889 F.Supp. 1528, 1530 (M.D. Ga.

1995) (allowing section 1981 hostile environment claim after

passage of section 1981(b)).   We note that the named Petaccia

plaintiffs' claims, like those of the Jackson plaintiffs, are

factually very diverse.   One of the Petaccia plaintiffs, for

instance, alleges not only that he witnessed racial

discrimination, was required to participate in it, and was fired

in retaliation for opposing it, but also that he repeatedly

informed Motel 6's district, regional, and national offices of

the ongoing discrimination, to no avail.   Another Petaccia
plaintiff, however, fails to allege either that she was

retaliated against for opposing the alleged discrimination or any

facts that would support a retaliation claim.   As in the Jackson

     17
        In order to prove a claim for a racially hostile work
environment, a plaintiff must “demonstrate that the actions of
the defendants altered the condition of the workplace, creating
an objectively abusive and hostile atmosphere.” Edwards v.
Wallace Community College, 49 F.3d 1517, 1521 (11th Cir. 1995).
We read section 1981, as amended by the Civil Rights Act of 1991,
to encompass such a claim. See Vance v. Southern Bell Tel. &
Tel. Co., 983 F.2d 1573, 1575 (11th Cir. 1993) (noting that the
1991 Act enlarged the scope of section 1981 to include post-
hiring discrimination); see also Dennis v. County of Fairfax, 55
F.3d 151, 155 (4th Cir. 1995) (holding that section 1981, as
amended, now covers “general conditions of employment, including
incidents of racial harassment in the workplace”); Johnson v.
Uncle Ben’s, Inc., 965 F.2d 1363, 1372 (5th Cir. 1992) (“Under §
1981 as amended by the [1991] Act, racial harassment and other
discrimination in an employment relation occurring after contract
formation is actionable.”).

                                19
case, the only issue common to all the Petaccia plaintiffs is the

question whether Motel 6 has a practice or policy of racial

discrimination in providing public accommodations.   For reasons

explained below,18 this issue is more important to the Petaccia

plaintiffs' claims than it is to the Jackson plaintiffs' claims;

we doubt, however, that the issue is predominant within the

meaning of Rule 23(b)(3), because the issues in the class action

that are subject to generalized proof and thus applicable to the

proposed class as a whole will not predominate over those issues

that are subject only to individualized proof.

     As explained above, we find the February 21 communications

order to have been an abuse of discretion, because it is clearly

injurious and, with regard to the Petaccia plaintiffs, because
the court’s decision on certification of the Petaccia class was

not and still may not be imminent.    Certification of that class

is still pending before the magistrate judge, ten months after

the communications order was entered.   We therefore grant the

petition for mandamus and direct the district court to vacate the

portion of the order allowing the Petaccia plaintiffs to
advertise their claims and conduct mass mailings to Motel 6

employees.19

     18
          See infra note 19; supra note 13.
     19
        We note, however, that insofar as the district court's
February 21 order authorizes the Petaccia plaintiffs to conduct
mass mailings to Motel 6 employees, it authorizes inquiries and
communications that would be allowable as a normal discovery
matter, whether the Petaccia class is certified or not. In
Faragher v. City of Boca Raton, 111 F.3d 1530 (11th Cir. 1997)(en
banc), cert. granted, 66 U.S.L.W. 3157 (U.S. Nov. 14, 1997) (No.

                                 20
                                III.

     For the foregoing reasons, we GRANT Motel 6's petition for

mandamus relief.   We direct the district court to decertify the

Jackson class and vacate that part of the February 21 order

allowing the Jackson plaintiffs to conduct preliminary class

communications.    We also direct the district court to vacate the

portion of the February 21 order that authorizes the Petaccia

plaintiffs to advertise their allegations and to communicate with

Motel 6 employees.

     PETITION GRANTED.




97-282), this Court held that “[a]n employer is directly liable
for hostile work environment . . . harassment if the employer
knew or should have known of the harassment and failed to take
prompt remedial action,” and that “[a] plaintiff. . . can prove
an employer's knowledge by showing that the harassment was
pervasive enough to charge the employer with constructive
knowledge.” Id. at 1538. To this end, the Petaccia plaintiffs
could, as a normal discovery matter, propound interrogatories
seeking the names and mailing addresses of all non-supervisory
Motel 6 employees, and could communicate with and depose those
employees, in order to ascertain whether the alleged hostile work
environment was so pervasive that notice to higher management
might be inferred.

                                 21